{¶ 49} I respectfully dissent from the disposition of the third assignment of error because it is beyond debate that CCDCFS did not include Ms. Greenbaum's name during discovery as required by the express terms of Juv.R. 24(A)(1). Moreover, while I concede that Juv.R. 24 does not specifically require a party to update discovery responses, it is difficult to believe that the rule's drafters meant to sanction "trial by ambush" in juvenile cases. I believe that the Civ.R. 26(E)(1) requirement to "seasonably supplement" discovery responses must be applicable, in principle, to juvenile cases where the paramount concern, as stated in Juv.R. 1(B)(1), is to ensure the parties a "fair hearing." To that end, I would reverse and remand for a new hearing. I recognize that the ultimate outcome of this case would not likely change, even on remand, but I believe that we must enforce the rules as written.